Information Disclosure Statement
The Non-patent document filed 9/9/21, “2009 Toyota Highlander Windshield Assembly, drawings and photographs,” is not legible. A legible copy is politely requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 10, 12-14, 17, 19, 23, and 24 of U.S. Patent No. 10,414,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantively just broaden the scope of the ‘378 claims, and method claims 1-8 following routinely from the product claims.
Claim Rejections - 35 USC § 112
Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the conductive portion of the vehicle adjacent thereto” (Exr’s emphasis), which is indefinite because (i) “the conductive portion” lacks an antecedent basis, and (ii) this functional limitation depends on the structure of the “electrically conductive portion” and its structural relation to “the terminal connector,” neither of which is recited. Claim 10 also contains “the conductive portion.”
Claim Rejections - 35 USC § 102
Claims 9-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-173476 (JP’476).
	Referring to Figures 1-3 & 5, and ¶¶ [0027] – [0031] of the translation, as recited in claim 9, JP’476 discloses the window assembly as claimed, including a “connector assembly [14] having a wire assembly [15]... comprising a terminal connector [17]... [with] the width greater than the height... attached to a bus bar [12] on the second major surface of…  the outer pane [8]; and a potting layer [20]... over the terminal connector [17].”
As recited in claim 10, JP’476 discloses “a plurality of wire assemblies and each... comprises a terminal connector [17], the potting layer [20]... over each terminal connector [17].” 
As in claim 11, JP’476 discloses a “busbar [12]... attached to a plurality of... conductive [heater] traces [13] which extend along... edge portions of... the outer pane [8]” (see Figs. 1 & 2).
As in claim 12, JP’476 discloses a “terminal connector [17]... substantially rectangular in cross-section” (Fig. 5 & ¶ [0006]).

	As in claim 16, JP’476 discloses, at Fig. 6 and ¶ [0042], “an inboard surface [21] formed by the potting layer [20]... aligned with the second major surface of the inner pane [6].”
Claim Rejections - 35 USC § 103
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’476.
While JP’476 does not discuss the thickness of the terminal connector or of the combined polymeric interlayer and inner pane, these values do not patentably distinguish the claims from JP’476. Since 2.5 mm (or less) is a standard thickness for each of the inner and outer heated windshield panes, and the interlayer thickness is comparatively negligible, a 2.5 mm inner pane thickness would have been obvious. And because the terminal connector 17 of JP’476 is significantly thinner than either pane, its thickness is less than 2.5 mm, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/18/22